


Exhibit 10.18

 

[g12553kq01i001.jpg]

 

June 10, 2011

 

Mr. Charles C. Stewart

560 Country Road 4238

Arley, AL 35541

 

Dear Chuck,

 

We are pleased that you have decided to continue in the position of President &
COO — Walter Coke & Walter Minerals of Walter Energy, Inc. (“Walter” or the
“Company”) effective as of the date of the consummation of the transactions
contemplated by the Arrangement Agreement, dated December 2, 2010 between Walter
and Western Coal Corp. (“Western”) through your anticipated retirement
(“Retirement”) on April 1, 2013. The attached schedules outline the remuneration
and benefits and terms and conditions of your employment.

 

As the President & COO — Walter Coke & Walter Minerals of Walter, you will have
such duties, responsibilities and authorities as the President — US Operations
of Walter determines are appropriate for your position. You will report to the
President — US Operations of Walter.

 

It is agreed and understood that this letter agreement (including the schedules
and exhibits attached hereto) (collectively, the “Agreement”) and the other
agreements referred to in this Agreement, including, without limitation, the
Amended and Restated Executive Change-in-Control Severance Agreement by and
between you and Walter, effective December 17, 2008, as it may be amended from
time to time (the “CIC Agreement”) shall constitute our entire agreement with
respect to the subject matter hereof and shall supersede all prior agreements,
discussions, understandings and proposals (written or oral) relating to your
employment with the Company and its affiliates. This Agreement may only be
amended or modified by a written agreement executed by you and Walter (or any of
its respective successors) and will be interpreted under and in accordance with
the laws of the State of Delaware without regard to conflicts of laws.

 

This Agreement may be executed by fax or pdf and in any number of counterparts,
all of which, when taken together, will constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

Chuck, we are delighted that you are remaining with Walter and we look forward
to continuing to work with you. If the terms contained within this Agreement are
acceptable, please sign below and execute as noted above.

 

Best regards,

 

 

 

 

 

 

 

 

/s/ P.P. Keith Calder

 

11TH June 2011.

P.P. Keith Calder

 

Date

Chief Executive Officer

 

 

Walter Energy, Inc.

 

 

 

ACCEPTANCE

 

I have read the Agreement, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth in the Agreement as governing my employment
relationship with Walter.

 

/s/ Charles C. Stewart

 

8/11/11

Charles C. Stewart

 

Date

 

Enclosures:

 

Schedule A                                   Remuneration & Benefits

Schedule B                                   Terms and Conditions

 

Initials [ILLEGIBLE]

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

REMUNERATION & BENEFITS

 

Name: 

 

Charles C. Stewart

 

 

 

Role Title:

 

President & COO — Walter Coke & Walter Minerals

 

 

 

Role Band:

 

n/a

 

 

 

Department:

 

Corporate

 

 

 

Employer:

 

Walter

 

 

 

Date of Appointment:

 

Date of consummation of the transaction contemplated by the Arrangement
Agreement, dated December 2, 2010 between Walter and Western.

 

This schedule should be read in conjunction with the remainder of the Agreement.
The policies covering these benefits and their terms and conditions may be
varied from time to time.

 

Base Salary and Remuneration:

 

The remuneration for this position, effective as of the Date of Appointment, is
a base salary of $330,000 per annum which will be subject to review and
adjustment by the Compensation and Human Resources Committee of the Board of
Directors (the “Compensation Committee”) and paid in accordance with Walter’s
payroll practices, as they may change from time to time. Your annual base
salary, as in effect from time to time, is hereinafter referred to as the “Base
Salary.”

 

 

 

 

 

The remuneration structure is designed to provide competitive levels of total
remuneration for strong individual and corporate performance and achieve a close
alignment between personal and business performance and remuneration.

 

 

 

Annual Bonus (EIP):

 

You will continue to participate in Walter’s Executive Incentive Plan, as it may
be amended from time to time (the “EIP”) and, in this position, effective as of
the Date of Appointment, will be eligible to earn an annual target bonus of 65%
of your Base Salary (the “Target Bonus”), with an

 

3

--------------------------------------------------------------------------------


 

 

 

upside potential of 2 times your Target Bonus for top performance. The actual
amount of your bonus, if any, will fluctuate based upon actual performance under
the performance metrics associated with the EIP. Participation in the bonus pool
is dependent upon the achievement of Walter’s annual performance goals, as well
as the accomplishment of (x) individual objectives and/or (y) departmental
goals, in each case, as determined and recommended by the management of Walter
and subsequently approved by the Compensation Committee. In order to receive a
bonus under the EIP, you must be employed at the time the bonus is paid.
Notwithstanding anything in this Agreement to the contrary, your bonus, if any,
under the EIP, earned in respect of the 2011 fiscal year, will be determined as
follows: (i) the portion of your bonus, if any, that relates to your employment
with Walter from January 1, 2011 through the day immediately prior to the Date
of Appointment will be based solely on the base salary earned by you during such
period and your annual target bonus percentage as in effect immediately prior to
the Date of Appointment, and (ii) the portion of your bonus, if any, that
relates to your employment with Walter from the Date of Appointment through the
last day of the 2011 fiscal year will be based solely on the Base Salary earned
during such period and your Target Bonus. Notwithstanding anything in this
Agreement to the contrary, with respect to any bonus to be paid hereunder, such
bonus will be paid in accordance with the EIP and, to the extent possible, will
be structured to comply with Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”) as performance based compensation thereunder;
provided however, to the extent not deductible by Walter, such payment will be
deferred until it can be paid by Walter on a tax deductible basis.

 

 

 

 

 

As you are aware, participation in Walter’s Employee Stock Purchase Plan is a
condition to participation in the bonus pool under the EIP.

 

 

 

Long Term Incentive:

 

Subject to your continued employment with Walter, you will remain a participant
in Walter’s Amended and Restated

 

4

--------------------------------------------------------------------------------


 

 

2002 Long-Term Incentive Award Plan, as it may be amended and restated from time
to time (and any successor long term incentive award plan) (collectively, the
“LTIP”), and will remain eligible to receive annual equity grants from Walter.

 

 

 

 

 

Your annual equity grant in respect of the 2011 fiscal year (which includes the
equity grant made by Walter to you on February 16, 2011) will be valued at 90%
of Base Salary, based on the Black-Scholes value at the date of grant, fifty
percent (50%) of which will be in the form of non-qualified stock options and
fifty percent (50%) of which will be in the form of restricted stock units. Such
equity grants will be awarded under and subject to the terms and conditions of
the LTIP and the terms and conditions applicable to other awards granted by
Walter under the LTIP to employees of Walter.

 

 

 

 

 

Upon your retirement, the vesting provisions on all Restricted Share Units
(“RSUs”) held by you will be accelerated, thus allowing you to exercise your
RSUs without restrictions. Also, the vesting provisions on all Non-Qualified
Stock Options (“NQSOs”) held by you will be accelerated, thus allowing you to
exercise your NQSOs for a period of three (3) years from your retirement date.

 

 

 

Car Allowance:

 

You will continue to be eligible for an annual car allowance of $18,000.

 

 

 

Expenses:

 

Continued reimbursement for all reasonable and customary out-of-pocket business
expenses incurred by you in the performance of your duties hereunder, in
accordance with the policies, practices and procedures of Walter relating to
reimbursement of business expenses incurred by Walter employees in effect at any
time during the 12 month period preceding the date you incur the expenses;
provided, however, that any such expense reimbursement will be made no later
than the last day of the calendar year following the calendar year in which you
incur the expense, will not affect the expenses eligible for reimbursement in
any other calendar year, and cannot be liquidated or exchanged for any other
benefit.

 

 

 

Health Care:

 

Continued participation in Walter’s life and health insurance benefit programs
in accordance with their terms, as they may change from time to time.

 

5

--------------------------------------------------------------------------------


 

Retirement Plan:

 

Continued participation in Walter’s retirement plan according to its terms as
they may change from time to time.

 

 

 

Leave:

 

Continued eligibility for 25 business days of vacation and 10 company paid
holidays to be used each year in accordance with Walter’s policy, as it may
change from time to time.

 

 

 

Severance:

 

Subject to (a) your compliance with the restrictive covenants set forth in
Sections 5 through 7 of Schedule B and (b) your execution, delivery and
non-revocation of a waiver and release of claims in a form substantially similar
to the form attached hereto as Exhibit A (the “Release”) on or prior to the
21st day following the date on which your employment with Walter terminates due
to (x) the termination of your employment by Walter, other than for “Cause” (as
defined below) or (y) the termination of your employment by you for “Good
Reason” (as defined below), but in each case, excluding any separation from
service by reason of your death or Disability (as defined below) (such date, the
“Severance Date”), you will be entitled to receive the following severance
payments and benefits:

 

 

 

 

 

· For the period commencing on the day immediately following the Severance Date
and ending on the first anniversary of the Severance Date, monthly pay
continuation with each monthly payment equal to one-twelfth (1/12) times the sum
of your Base Salary and Target Bonus, in each case, as in effect on the
Severance Date. Monthly payments will occur in accordance with the payroll dates
in effect on the Severance Date, and such payment dates will not be affected by
any subsequent change in payroll practices.

 

 

 

 

 

· Except as provided below, continuation of group medical, dental, vision, group
basic term life insurance, accidental death and dismemberment insurance,
voluntary term life insurance, voluntary accidental death and dismemberment
insurance, dependent life insurance and employee assistance program benefits,
provided, to the extent applicable, regular contributions are made, at the level
in effect on the Severance Date, in each case, for a period (such period, the
“Continuation Coverage Period”) beginning immediately upon the Severance Date
and

 

6

--------------------------------------------------------------------------------

 

 

 

continuing until the earliest to occur of (A) the first anniversary of the
Severance Date, (B) the last date you are eligible to participate in the benefit
under applicable law, or (C) the date you are eligible to receive comparable
benefits from a subsequent employer, as determined solely by Walter in good
faith; provided, however, that if you fail to execute and deliver the Release or
revoke the Release, in either case, the Continuation Coverage Period shall cease
immediately upon such date. Such benefits shall be provided to you at the same
coverage and cost to you as in effect on the Severance Date. To the extent
permitted by law, you shall be eligible to qualify for COBRA health care
continuation coverage under Section 4980B of the Code, or any replacement or
successor provision of United States tax law, beginning following the expiration
of the period described above. Notwithstanding the foregoing, your participation
in the Employee Stock Purchase Plan and long-term disability insurance plan, and
your ability to make deferrals under the 401(k) plan, will cease effective on
the Severance Date. For purposes of this subsection, you shall send written
notice of the terms and conditions of any subsequent employment and the
corresponding benefits earned from such employment and shall provide, or cause
to be provided, to Walter, in writing, correct, complete and timely information
concerning the same to the extent requested by Walter;

 

 

 

 

 

provided, however, that Walter shall have the right to cease making such
payments and you shall be obligated to repay any such amounts to Walter already
paid if you fail to execute and deliver the Release within the time period
provided for above or, after timely delivery, revoke it within the time period
specified in such Release.

 

 

 

 

 

Notwithstanding anything in this Agreement to the contrary and for the avoidance
of doubt, you shall not be entitled to severance payments or benefits under this
Agreement in the event you experience a separation from service within
twenty-four (24) months following a Change in Control of the Company (as defined
in the CIC Agreement). Severance payments and benefits payable upon a separation
from service in connection with such a termination of employment, if any, shall
be determined and paid under the CIC Agreement.

 

7

--------------------------------------------------------------------------------


 

 

 

For purposes of this Agreement, the term “Cause” shall mean: (i) your willful
and continued refusal to perform the duties of your position (other than any
such failure resulting from your incapacity due to physical or mental illness);
(ii) your conviction or guilty plea of a felony involving fraud or dishonesty;
(iii) theft or embezzlement by you of property from Walter or any subsidiary or
affiliate; or (iv) fraudulent preparation by you of financial information of
Walter or any subsidiary or affiliate.

 

 

 

 

 

For purposes of this Agreement, the term “Good Reason” shall mean the occurrence
of any of the following conditions (in each case arising without your consent):
(A) a material breach of this Agreement by Walter or (B) a material diminution
in your authority, duties or responsibilities. Notwithstanding the foregoing,
your voluntary separation from service shall be for “Good Reason” only if
(x) you provide written notice of the facts or circumstances constituting a
“Good Reason” condition to Walter within 30 days after the initial existence of
the Good Reason condition, (y) the Company does not remedy the Good Reason
condition within 30 days after it receives such notice and (z) the voluntary
separation from service occurs within 90 days after the initial existence of the
Good Reason condition. For purposes of this Agreement, the parties agree that
“Good Reason” will not exist solely because the amount of your bonus fluctuates
due to performance considerations under the EIP or other Walter incentive plan
applicable to you and in effect from time to time.

 

 

 

 

 

For purposes of this Agreement, the term “Disability” shall mean any medical
condition whatsoever which leads to your absence from your job function for a
continuous period of six months without you being able to resume such functions
on a full time basis at the expiration of such period, it being understood that
unsuccessful attempts to return to work for periods under thirty days shall not
be deemed to have interrupted said continuity.

 

8

--------------------------------------------------------------------------------


 

SCHEDULE B

 

TERMS AND CONDITIONS

 

1.                                      It is agreed and understood that your
employment with Walter continues to be at will, and either you or Walter may
terminate the employment relationship at any time for any reason, with or
without cause, and with or without notice to the other; nothing in this
Agreement or elsewhere constitutes or shall be construed as a commitment to
continue to employ you or pay you severance, other than as stated in Schedule A
or in the CIC Agreement, for any period of time.

 

2.                                      Outside Interest. While employed by
Walter, you agree to devote your full business time and best efforts to the
performance of your duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services either directly or indirectly
without the prior written consent of the Chief Executive Officer of Walter or
his designee.

 

3.                                      You agree that all inventions,
improvements, trade secrets, reports, manuals, computer programs, systems, tapes
and other ideas and materials developed or invented by you during the period of
your employment with Walter, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of Walter or any
of its subsidiaries or affiliates, which result from or are suggested by any
work you may do for Walter or any of its subsidiaries or affiliates, or which
result from use of Walter’s or any of its subsidiaries’ or affiliates’ premises
or Walter’s, its subsidiaries’, its affiliates’, or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
Walter. You hereby assign to Walter your entire right and interest in any such
Developments, and will hereafter execute any documents in connection therewith
that Walter may reasonably request. This section does not apply to any
inventions that you made prior to your employment by Walter, or to any
inventions that you develop entirely on your own time without using any of
Walter’s equipment, supplies or facilities, or Walter’s or its subsidiaries’,
affiliates’, or customers’ confidential information which do not relate to
Walter’s or its subsidiaries’ or its affiliates’ business, anticipated research
and development, or the work you have performed for Walter and its subsidiaries
and affiliates.

 

4.                                      As an inducement of Walter to make this
offer to you, you represent and warrant that there exists no impediment or
restraint, contractual or otherwise on your power, right or ability to accept
this offer and to perform the duties and obligations specified in this
Agreement.

 

5.                                      Non-Compete/Non-Solicit. It is
understood and agreed that you have and will continue to have substantial
relationships with specific businesses and personnel, prospective and existing,
vendors, contractors, customers, and employees of Walter and its subsidiaries
that result in the creation of customer goodwill. Therefore, while you are
employed by Walter and following the termination of your employment for any
reason and continuing for a period of 12 months from the date of your
termination, so long as Walter or any affiliate,

 

9

--------------------------------------------------------------------------------


 

successor or assigns thereof is in the coal mining business or like business
within the Restricted Area (defined as mining industries in the geographical
areas in which Walter or any of its subsidiaries competes at the time of your
termination), unless the Board of Directors approves an exception, you shall
not, directly or indirectly, for yourself or on behalf of, or in conjunction
with, any other person, persons, company, partnership, corporation, business
entity or otherwise:

 

(a)         Call upon, solicit, write, direct, divert, influence, or accept
business (either directly or indirectly) with respect to any account or customer
or prospective customer of the Company or any corporation controlling,
controlled by, under common control with, or otherwise related to Walter,
including but not limited to Western or any other affiliated companies; or

 

(b)         Hire away any independent contractors or personnel of Walter and/or
entice any such persons to leave the employ of Walter or its affiliated entities
without the prior written consent of Walter.

 

6.                                      Non-Disparagement. Following the
termination of your employment for any reason and continuing for so long as
Walter or any affiliate, successor or assigns thereof carries on the name or
like business within the Restricted Area, you shall not, directly or indirectly,
for yourself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise:

 

(a)         Make any statements or announcements or permit anyone to make any
public statements or announcements concerning the termination of your employment
with Walter, or

 

(b)         Make any statements that are inflammatory, detrimental, slanderous,
or negative in any way to the interests of Walter or its affiliated entities.

 

7.                                      You acknowledge and agree that you will
respect and safeguard Walter’s and its subsidiaries’ property, trade secrets and
confidential information. You acknowledge that Walter’s electronic communication
systems (such as email and voicemail) are maintained to assist in the conduct of
Walter’s and its subsidiaries’ business and that such systems and data exchanged
or stored thereon are Walter property. In the event you leave the employ of
Walter, you will not disclose any trade secrets or confidential information you
acquired while an employee of Walter to any other person or entity, including
without limitation, a subsequent employer, or use such information in any
manner.

 

8.                                      Compensation Recovery Policy. You
understand and agree that if any of Walter’s financial statements are required
to be restated due to errors, omissions, fraud or misconduct, the Compensation
Committee may, in its sole discretion but acting in good faith, direct that
Walter recover all or a portion of any cash incentive, equity compensation or
severance disbursements paid to you with respect to any fiscal year of Walter
for which the financial results are negatively affected by such restatement. For
purposes of this provision, errors,

 

10

--------------------------------------------------------------------------------


 

omissions, fraud or misconduct may include and are not limited to circumstances
where Walter has been required to prepare an accounting restatement due to
material non-compliance with any financial reporting requirement, as enforced by
the Securities and Exchange Commission, and the Compensation Committee has
determined in its sole discretion that you had knowledge of the material
noncompliance or the circumstances that gave rise to such noncompliance and
failed to take reasonable steps to bring it to the attention of the appropriate
individuals within Walter, or you personally and knowingly engaged in practices
which materially contributed to the circumstances that enabled a material
noncompliance to occur.

 

9.                                      This Agreement is intended to comply
with Section 409A of the Code and will be interpreted accordingly. References
under this Agreement to the termination of your employment shall be deemed to
refer to the date upon which you have experienced a “separation from service”
within the meaning of Section 409A of the Code. Notwithstanding anything in this
Agreement to the contrary, (i) if at the time of your separation from service
with Walter you are a “specified employee” as defined in Section 409A of the
Code (and any related regulations or other pronouncements thereunder) and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder or payable under any other compensatory arrangement between you and
Walter as a result of such separation from service is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
Walter will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to you) until the first business day after the date
that is six months following your separation from service (or the earliest date
as is permitted under Section 409A of the Code), at which point all payments
deferred pursuant to this paragraph shall be paid to you in a lump sum and
(ii) if any other payments of money or other benefits due to you hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner that does not cause such an accelerated or additional tax.
To the extent any reimbursements or in-kind benefits due to you under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to you in a manner
consistent with Treasury Regulation Section 1.409A-3(i)(l)(iv). For purposes of
Section 409A of the Code, each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code.

 

10.                               Walter shall withhold from any amounts payable
hereunder all Federal, state, city or other taxes as legally shall be required.

 

11.                              You acknowledge and agree that you have read
this Agreement carefully, have been advised by the Company to consult with an
attorney regarding its contents, and that you fully understand the same.

 

11

--------------------------------------------------------------------------------
